Memorandum. The order of the Appellate Division should be affirmed. The courts below have found as a fact that the statements made by the defendant to the police were voluntary and not the product of custodial interrogation. Our review on this issue is thus limited to the question of whether there was sufficient evidence to support the hearing court’s finding (People v. Yukl, 25 N Y 2d 585; People v. Boone, 22 N Y 2d 476). Since the record supports this affirmed finding of fact, it is binding on this court (People v. Leonti, 18 N Y 2d 384). During the course of defendant’s statements to the police, given following adequate Miranda warnings, he revealed that he had a gun, for the illegal possession of which he was found guilty by a jury, secreted in the glove compartment of his automobile. In these circumstances, suppression of the gun was properly denied.
Chief Judge Breitel and Judges Jasen, G-abrielli, Jones, Wachtler, Babin and Stevens concur.
Order affirmed in a memorandum.